Though under Sections 4363 (2696), 5202 (3349), 5206 (3353) C.G.L. a county judge is not authorized to direct a verdict in the trial of a possessory action under the statutes of the State; yet where as in this cause the plaintiff proved a prima facie
case on the material issue presented, and there was no sufficient evidence offered "upon which the jury could legally find a verdict for" the defendant, the verdict for the plaintiff was not harmful to the defendant, petition and certiorari is not applicable. See Am. Ry. Express Co. v. Weatherford, 84 Fla. 264, 93 So. 740; 10 American Jurisprudence 531; 4 Enc. Pl.  Prac. 34; 5 R.C.L. 255, note 17. *Page 824